Barnard, J., dissenting.
The act complained of being one against the safety of the public, turns what might otherwise be a mere trespass into an indictable offence. This is the principle on which the case of the Commonwealth agt. Eckert, (2 Brown Rep., p. 291,) was decided, when the act complained of was the cutting down of a tree useful for public convenience, ornament and shade. The element of cruelty to an animal, or of secresy in the commission of the crime, has also been held to turn what otherwise would be a mere trespass, into an indictable offence.
Judgment affirmed.